LACOMBE, Circuit Judge
(after stating the facts' as above). The relief prayed is for an injunction restraining the defendant, as collector of the port of New York, from paying out (either directly or by crediting the same against a debt due to the United States from one Stamatopoulos) the amount of certain duties improperly exacted from merchandise, the property of complainant imported into this country. The various entries have been reliquidated.
It is not understood, nor does the brief refer to any provision of law, that the collector of the port is the person who under such circumstances makes payment of the moneys to be refunded. That is a -function of the Treasury Department. Since that officer has nothing to do with the refund- — subsequent to reliquidation — there is no foundation for suit to restrain him from acting.
Demurrer sustained, and bill dismissed, with costs.